         19-13895-jlg         Doc 282   Filed 07/02/20 Entered 07/02/20 08:41:09        Main Document
                                                     Pg 1 of 1
                               KASOWITZ BENSON TORRES                           LLP

                                                 1633 BROADWAY                                      ATLANTA
                                                                                                   HOUSTON
                                            NEW YORK, NEW YORK 10019
     Michael P. Bowen                                                                             LOS ANGELES
Direct Dial: (212) 506-1903                      (212) 506-1700                                      MIAMI
Direct Fax: (212) 500-3403
   MBowen@kasowitz.com                         FAX: (212) 506-1800                                  NEWARK
                                                                                                SAN FRANCISCO
                                                                                                SILICON VALLEY
                                                                                                WASHINGTON DC



                                                                     July 2, 2020
         VIA ECF AND EMAIL

         Hon. James L. Garrity, Jr.
         U.S. Bankruptcy Court
         One Bowling Green
         New York, NY 10004

                 Re:     In re Orly Genger, Case No. 19-13895-JLG

         Dear Judge Garrity:

                One of the depositions that was addressed in advance at the prior conference was
         repeatedly disrupted by counsel for the deponent – the purported trustee (Michael Oldner) for the
         Orly Genger 1993 Trust, which is a purported creditor and party to this bankruptcy.

                 During Mr. Oldner’s June 25, 2020 deposition, Mr. Oldner’s counsel, Adam Pollock, and
         counsel for creditor Sagi Genger, John Dellaportas, calculatingly obstructed the deposition,
         frequently interposing speaking objections, coaching the witness and demanding proffers from
         the undersigned who was conducting the deposition. Even a cursory review of the transcript
         (enclosed as Ex. A) shows hundreds of lengthy and disruptive speaking objections interposed on
         almost every page of the transcript. See, e.g., Ex. A, at pp. 10-19, 73-87, 97-99, 136-149, 151-
         157, 165-191, 196-212, 218-232, 235-247, 251-261, 264-283, 285-292, 296-301, 307-315, 318-
         321, 331-339, and practically any other page at random. The other attorneys, including me,
         pleaded with counsel to cease and desist and to comport themselves in accordance with the rules
         of court and basic professional decorum. They refused. A rough estimate of the time consumed
         by Messrs. Pollock’s and Dellaportas’ speaking objections is approximately 1 hour and 30
         minutes out of the deposition. See Ex. A. That is intolerable.

                 We, accordingly, request that this conduct be addressed at the court conference later
         today; and that these two lawyers be admonished, that the witness be directed to reappear to
         complete his deposition in an unobstructed fashion, and that the Messrs. Pollock and Dellaportas
         pay for all the other parties’ legal fees incurred during the June 25 deposition.

                                                            Respectfully submitted,

                                                            /s/ Michael Paul Bowen

         Encl.
